PER CURIAM.
Appellant, Kelvin Jones, correctly argues that the trial court erred in imposing a thirty year imprisonment sentence on him as a habitual offender for the third degree felony of carrying a concealed firearm. The maximum penalty that may be imposed on a habitual offender is ten years imprisonment. See Section 775.084(4)(a)3, Florida Statutes (1997); Day v. State, 560 So.2d 428 (Fla. 5th DCA 1990). We therefore vacate the sentence for this change and remand for resentencing.
Reversed with directions.